 

Exhibit 10.31

 



AMENDMENT TO DEMAND NOTE

 

THIS AMENDMENT TO DEMAND NOTE (this “Amendment”) is by and between RODOLFO ROHR
(the “Lender”) and INTERACTIVE MOTION TECHNOLOGIES INC., a Massachusetts
corporation (the “Borrower”).

 

WHEREAS, pursuant to an Agreement and Plan of Merger dated as of the date
hereof, Bionik Laboratories Corp., a Delaware corporation (“Bionik”) shall
acquire the Borrower pursuant to the terms thereof; and

 

WHEREAS, as a condition precedent to Bionik acquiring the Borrower, Bionik
required that the Borrower and the Lender enter into and be bound by the terms
of this Amendment.

 

FOR VALUABLE CONSIDERATION, the receipt of which is hereby acknowledged, the
Lender and the Borrower agree that the Demand Note in the principal amount of
$40,000 dated May 15, 2014 (the “Note”) shall hereby be amended as follows:

 

1.                  Interest Rate. The interest rate as provided in the Note
shall continue in accordance with the Note until December 31, 2015. Effective as
of January 1, 2016, the interest rate shall be amended to be the Prime Rate as
published from time to time in the “Money Rates” section of The Wall Street
Journal or any successor publication, or in the event that such rate is no
longer published in The Wall Street Journal, a comparable index or reference
agreed upon in good faith by the Lender and the Borrower.

 

2.                  Maturity Date. Notwithstanding the demand feature of the
Note, in no event shall the Note be due or payable, and the Lender shall not
make any demand of any principal or accrued and unpaid interest, until the
earlier of: (a) December 31, 2017 and (b) the date Bionik raises new capital
exceeding $15 million in cash, or earlier in the discretion of the Borrower.

 

3.                  Part of Note. The Borrower is authorized to affix a copy of
this Amendment to the Note.

 

4.                  Ratification and Confirmation. Except as expressly amended
hereby, the Note shall remain in full force and effect and is hereby ratified
and affirmed. Nothing herein contained or implied shall be construed as a waiver
of any other provision of the Note or any other document executed in connection
with the Note or a waiver of any presently existing or future default in the
non-payment of principal and/or interest or any other amounts due under the
Note.

 

IN WITNESS WHEREOF, the Lender and the Borrower have executed this Amendment as
of March 1, 2016.

 

BORROWER:   LENDER:       Interactive Motion Technologies Inc.           By:   
/s/ Jules M. Fried   /s/ Rodolfo Rohr Name: Jules M. Fried   Rodolfo Rohr
Title:    CEO    

 



 

 

 



AMENDMENT TO DEMAND NOTE

 

THIS AMENDMENT TO DEMAND NOTE (this “Amendment”) is by and between RODOLFO ROHR
(the “Lender”) and INTERACTIVE MOTION TECHNOLOGIES INC., a Massachusetts
corporation (the “Borrower”).

 

WHEREAS, pursuant to an Agreement and Plan of Merger dated as of the date
hereof, Bionik Laboratories Corp., a Delaware corporation (“Bionik”) shall
acquire the Borrower pursuant to the terms thereof; and

 

WHEREAS, as a condition precedent to Bionik acquiring the Borrower, Bionik
required that the Borrower and the Lender enter into and be bound by the terms
of this Amendment.

 

FOR VALUABLE CONSIDERATION, the receipt of which is hereby acknowledged, the
Lender and the Borrower agree that the Demand Note in the principal amount of
$15,000 dated December 30, 2013 (the “Note”) shall hereby be amended as follows:

 

1.                  Interest Rate. The interest rate as provided in the Note
shall continue in accordance with the Note until December 31, 2015. Effective as
of January 1, 2016, the interest rate shall be amended to be the Prime Rate as
published from time to time in the “Money Rates” section of The Wall Street
Journal or any successor publication, or in the event that such rate is no
longer published in The Wall Street Journal, a comparable index or reference
agreed upon in good faith by the Lender and the Borrower.

 

2.                  Maturity Date. Notwithstanding the demand feature of the
Note, in no event shall the Note be due or payable, and the Lender shall not
make any demand of any principal or accrued and unpaid interest, until the
earlier of: (a) December 31, 2017 and (b) the date Bionik raises new capital
exceeding $15 million in cash, or earlier in the discretion of the Borrower.

 

3.                  Part of Note. The Borrower is authorized to affix a copy of
this Amendment to the Note.

 

4.                  Ratification and Confirmation. Except as expressly amended
hereby, the Note shall remain in full force and effect and is hereby ratified
and affirmed. Nothing herein contained or implied shall be construed as a waiver
of any other provision of the Note or any other document executed in connection
with the Note or a waiver of any presently existing or future default in the
non-payment of principal and/or interest or any other amounts due under the
Note.

 

IN WITNESS WHEREOF, the Lender and the Borrower have executed this Amendment as
of March 1, 2016.

 

BORROWER:   LENDER:       Interactive Motion Technologies Inc.           By:   
/s/ Jules M. Fried   /s/ Rodolfo Rohr Name: Jules M. Fried   Rodolfo Rohr
Title:    CEO    

 



 

 

 



AMENDMENT TO DEMAND NOTE

 

THIS AMENDMENT TO DEMAND NOTE (this “Amendment”) is by and between RODOLFO ROHR
(the “Lender”) and INTERACTIVE MOTION TECHNOLOGIES INC., a Massachusetts
corporation (the “Borrower”).

 

WHEREAS, pursuant to an Agreement and Plan of Merger dated as of the date
hereof, Bionik Laboratories Corp., a Delaware corporation (“Bionik”) shall
acquire the Borrower pursuant to the terms thereof; and

 

WHEREAS, as a condition precedent to Bionik acquiring the Borrower, Bionik
required that the Borrower and the Lender enter into and be bound by the terms
of this Amendment.

 

FOR VALUABLE CONSIDERATION, the receipt of which is hereby acknowledged, the
Lender and the Borrower agree that the Demand Note in the principal amount of
$75,000 dated December 12, 2011 (the “Note”) shall hereby be amended as follows:

 

1.                  Interest Rate. The interest rate as provided in the Note
shall continue in accordance with the Note until December 31, 2015. Effective as
of January 1, 2016, the interest rate shall be amended to be the Prime Rate as
published from time to time in the “Money Rates” section of The Wall Street
Journal or any successor publication, or in the event that such rate is no
longer published in The Wall Street Journal, a comparable index or reference
agreed upon in good faith by the Lender and the Borrower.

 

2.                  Maturity Date. Notwithstanding the demand feature of the
Note, in no event shall the Note be due or payable, and the Lender shall not
make any demand of any principal or accrued and unpaid interest, until the
earlier of: (a) December 31, 2017 and (b) the date Bionik raises new capital
exceeding $15 million in cash, or earlier in the discretion of the Borrower.

 

3.                  Part of Note. The Borrower is authorized to affix a copy of
this Amendment to the Note.

 

4.                  Ratification and Confirmation. Except as expressly amended
hereby, the Note shall remain in full force and effect and is hereby ratified
and affirmed. Nothing herein contained or implied shall be construed as a waiver
of any other provision of the Note or any other document executed in connection
with the Note or a waiver of any presently existing or future default in the
non-payment of principal and/or interest or any other amounts due under the
Note.

 

IN WITNESS WHEREOF, the Lender and the Borrower have executed this Amendment as
of March 1, 2016.

 

BORROWER:   LENDER:       Interactive Motion Technologies Inc.           By:   
/s/ Jules M. Fried   /s/ Rodolfo Rohr Name: Jules M. Fried   Rodolfo Rohr
Title:    CEO    

 



 

 